

116 S4576 IS: To amend the Servicemembers Civil Relief Act to make a technical correction to ensure that the extended lease protections for servicemembers under stop movement orders in response to a local, national, or global emergency applies to members of the Coast Guard when the Coast Guard is operating in the service of the Department of Homeland Security, and for other purposes.
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4576IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Wicker (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to make a technical correction to ensure that the extended lease protections for servicemembers under stop movement orders in response to a local, national, or global emergency applies to members of the Coast Guard when the Coast Guard is operating in the service of the Department of Homeland Security, and for other purposes.1.Technical correction regarding extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency(a)In generalSection 305(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(b)), as amended by Public Law 116–158, is further amended—(1)in paragraph (1)(C)(ii), by inserting (or, in the case of the Coast Guard when operating in the service of the Department of Homeland Security, the Secretary of Homeland Security) after Secretary of Defense; and(2)in paragraph (2)(C)(ii), by inserting (or, in the case of the Coast Guard when operating in the service of the Department of Homeland Security, the Secretary of Homeland Security) after Secretary of Defense.(b)Retroactive applicationThe amendments made by this section shall apply to stop movement orders issued on or after March 1, 2020. 